TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00289-CR
                                       NO. 03-15-00290-CR



                               Rafael Hernandez-Prado, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
       NO. 9767 & 9767A, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               In 2003, appellant Rafael Hernandez-Prado pled guilty to burglary and was placed

on ten years’ deferred adjudication. In 2013, the State filed a motion to adjudicate appellant’s guilt,

alleging several violations of the terms of his probation. Appellant filed an application for writ of

habeas corpus, and the trial court signed an order denying the application. However, the trial court

neither entered an order denying the application as frivolous on the basis of a finding that “from the

face of the application,” appellant was “manifestly entitled to no relief,” nor filed written findings

of fact and conclusions of law. See Tex. Code Crim. Proc. art. 11.072, § 7(a). The appeal is therefore

abated. The trial court shall enter an order or findings and conclusions in accordance with article

11.072, section 7(a). See id. A supplemental record containing the trial court’s orders or findings

and conclusions shall be forwarded to the Clerk of this Court no later than October 28, 2015.
              It is ordered October 7, 2015



Before Justices Puryear, Goodwin, and Bourland

Abated and Remanded

Filed: October 7, 2015

Do Not Publish




                                              2